Citation Nr: 0630397	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  96-41 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1983 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a January 2003 decision, the Board denied the veteran's 
claim of entitlement to service connection for bipolar 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The parties filed a 
Joint Motion for Remand with the Court in December 2003.  The 
Court issued an Order in December 2003, granted the Joint 
Motion and vacated the Board's January 2003 decision.

The case was remanded to the RO in June 2004 and November 
2004 for additional development.  


FINDINGS OF FACT

1.  Bipolar disorder was not manifest during service or 
within one year of discharge, and is unrelated to the 
veteran's service.

2.  Bipolar disorder is unrelated to the service-connected 
low back disability.


CONCLUSION OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Bipolar disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received before 
the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A VCAA letter dated in April 2005 instructed the veteran 
regarding the evidence necessary to substantiate his claim, 
and requested that he identify evidence in support of his 
claim.  The letter apprised the veteran which evidence VA was 
responsible for obtaining, and which evidence VA would assist 
the veteran in obtaining.  The letter also described the 
evidence already of record.  The veteran responded in May 
2005 that he had no further evidence to submit.  A VCAA 
letter dated in November 2005 also apprised the veteran of 
the evidence necessary to substantiate his claim.  The 
veteran's claim was subsequently readjudicated, and a 
statement of the case was issued in May 2006.  Thus, the 
notice provided was in compliance with Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the veteran's representative indicated in 
January 2006 that the veteran had no additional evidence in 
support of his claim, and that the evidence of record 
supported the veteran's claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

In January 1985, the veteran was hospitalized for complaints 
referable to his back as well as enuresis.  He underwent 
psychiatric and psychological testing while hospitalized.  In 
a January 18, 1985 report, it was indicated that testing 
results suggested a highly neurotic individual who was 
extremely defensive and rigid, showed a generalized lack of 
flexibility, and had a poor tolerance for stress and 
pressure.  Pronounced use of repression and denial was also 
indicated, with poor insight and over-evaluation of moral 
worth.  The examiner noted that such individuals were 
generally immature, egocentric, suggestible, and demanding.  
He further indicated that they showed hysteriod 
characteristics and were uncomfortable with feelings of anger 
or hostility.  He also observed that physical symptoms were 
frequent and tended to have obvious functional components 
including secondary gain.  A diagnosis of rule out histrionic 
personality disorder was rendered.

In a January 24, 1985, psychiatric report, the examiner noted 
that he had previously seen the veteran on January 8, 1985, 
at which time there was no overt evidence of psychiatric 
illness.  The examiner indicated that he had been asked to 
reconsider the possibility of atypical somatoform disorder or 
an adjustment disorder.  He noted that testing had revealed 
no organic basis for the veteran's lumbar problems.  
Following examination, provisional impressions of psychogenic 
pain disorder and adjustment disorder with depressed mood 
were rendered.

In the summary discharge report for the veteran's 
hospitalization, a diagnosis of hysterical personality with 
stress related somatization manifested by low back pain and 
enuresis was rendered.

In a June 1985 Physical Evaluation Board Proceedings Report, 
the veteran was found to have low back pain without evidence 
of radiculopathy as a result of a hysterical personality with 
stress related somatization rated as lumbosacral strain with 
characteristic pain on motion.

In March 1993, the veteran was hospitalized for one day 
because he had verbalized ideas of self harm.  He gave a 
detailed history of episodes of increased energy, racing 
thoughts, hypersexuality, and grandiosity alternating with 
episodes of low energy, low libido, low self esteem, 
anhedonia, anorexia, and ideas of self harm.  The discharge 
diagnosis was bipolar disorder.  The provider indicated that 
the veteran could return to pre-hospitalization activities 
immediately.  

In April 1993, the veteran underwent an extensive social work 
evaluation.  The social worker indicated that the veteran's 
history complied with his actual diagnosis of bipolar 
disorder.  

In a June 1993 psychiatric report prepared for Social 
Security Administration (SSA) disability purposes, the 
veteran reported having some affective changes inservice 
which became more intense after several years.  Following 
examination, a diagnosis of bipolar disorder was rendered.

The veteran was hospitalized in February 1994.  The discharge 
diagnosis was mixed bipolar disorder.

In January 1996, the veteran underwent a VA psychiatric 
examination by a board of two psychiatrists.  The examiners 
noted that the veteran's psychiatric history included 
hospitalization at VA facilities in 1993 and 1994.  They 
indicated that the veteran was receiving treatment at the 
Mental Hygiene Clinic and that he was taking Lithium 
Carbonate and Thorazine.  The veteran reported that he 
started having problems shortly after getting out of the 
service.  He noted that he would easily become mad and stated 
that everything would bother and irritate him. He stated that 
he was quite depressed.  The examiners noted a history of 
suicidal preoccupation and suicidal obsessive manifestations 
in the form of playing Russian roulette.  The veteran 
complained of hearing voices, and noted that he locked 
himself up when he heard voices.  Mental status examination 
revealed that the veteran was depressed and seemed to 
tolerate little.  He displayed referential ideation with 
mystic and persecutory delusions.  Suicidal preoccupation was 
noted, but was not a risk at the time of the examination.  
The veteran's thinking suggested flight of ideas but there 
was none at the time of examination.  It was noted that the 
veteran was chronically depressed, that he tolerated little, 
and that he seemed explosive.  He was oriented and his memory 
was grossly well preserved.  Judgment was poor but the 
veteran could differentiate between right and wrong.  A 
diagnosis of mixed bipolar disorder was rendered.  The 
examiners indicated that it was their unanimous impression 
that the veteran's bipolar disorder was not related to his 
service-connected condition and that the etiology post dated 
his service.

In his September 1996 notice of disagreement, the veteran 
argued that the diagnosis of hysterical personality disorder 
in service should have been diagnosed as a manic depressive 
disorder.

In December 1996, the veteran forwarded a report from his 
private physician, J. J., M.D.  In his report, Dr. J. 
indicated that the veteran served in the Army from June 1983 
to May 1985, when he was discharged due to physical 
disability without completing his total service in the Army.  
Dr. J. noted that, according to the veteran, he started to 
suffer from episodes which would last for several days where 
he was very active and worked continuously following basic 
training.  The veteran reported that he was called super 
trooper by other soldiers.  He noted that he would be full of 
energy and not need sleep.  The veteran reported that these 
episodes were followed by periods of depression where he 
remained secluded in his barracks, became isolated, and did 
not leave the base when on pass.  The veteran indicated that 
while on active duty he suffered back trauma and started 
hearing voices after this, which he thought were spirituals 
with psychic powers.  He noted that he was seen by a 
psychiatrist who recommend psychiatric treatment, but that he 
did not undergo such treatment.  He reported that following 
service, he continued to suffer from episodes of 
hyperactivity alternating with depression.  Dr. J. observed 
that the veteran was diagnosed as suffering from bipolar 
disorder.  He opined that service connection was warranted 
for bipolar disorder, as he had no doubt that it started 
while the veteran was on active service.

An April 1999 psychiatric report for SSA determination 
purposes, wherein the veteran noted having episodes of 
depression, euphoria, and unstable mood swings which had 
caused impairment in social, mental, and occupational 
functioning.  The veteran reported having difficulty sleeping 
and poor impulse control.  He also reported auditory 
hallucinations.  He further noted marital discord for which 
they were seeking therapy.  Following examination, a 
diagnosis of mixed bipolar disorder was rendered.  VA 
treatment records continued to diagnose the veteran as having 
bipolar disorder.

In July 1999, the veteran was afforded a VA psychiatric 
examination by a board of two VA psychiatrists.  The 
examiners noted that the veteran's file was available for 
review, and indicted that they thoroughly reviewed the claims 
folder, including the service medical records, the subsequent 
treatment records, and the report of Dr. J.  They noted that 
the veteran had been hospitalized on two separate occasions 
and had also been in the day Hospital during the past year.  
The veteran reported that the things he had stated to Dr. J. 
were never reported to anyone who examined him while he was 
in the service.  He stated that he did not tell anyone about 
this because he thought he had developed the hysteria as a 
result of the back pain.  He further indicated that he did 
not seek psychiatric treatment after service because he 
thought he was well and "not crazy".  Mental status 
examination revealed that the veteran was very well aware of 
the interview situation and in full contact with reality.  He 
was able to respond to questions relevantly and coherently.  
He showed no overt delusions or hallucinations.  He described 
poor frustration tolerance, a tendency at times to become 
rather hyperactive, restlessness, and becoming angry very 
easily.  On other occasions, the veteran felt very low and 
depressed and entertained suicidal ruminations.  The 
veteran's affect was adequate and his mood was depressed.  He 
indicated that he played Russian roulette prior to marrying 
his wife. He reported that he had moved many times because he 
would become bored with one place.

The examiners indicated that the interview with the veteran 
was prolonged, and that the veteran was extensively 
questioned in relation to all the incidents that occurred 
during his tour of military service because he argued that 
the recommendations made by the psychiatrist who first saw 
him when he was admitted for the first time, to consider or 
to evaluate the complaints that he had in relation to low 
back pain, were not followed.  The examiners noted that the 
veteran was seen in the Pain Management Clinic and that the 
report was in the service medical records.  The examiners 
further indicated that in the VA examinations and 
hospitalization reports following service, there was no 
mention of the behavior described by the veteran to Dr. J. in 
his December 1996 report, which was prepared many years after 
service.  
The examiners indicated that taking into consideration the 
veteran's history, they did not find that the veteran's 
neuropsychiatric disorder was related to his service- 
connected physical problem.  The examiners further indicated 
that based upon the evidence, specifically the fact that the 
veteran never made mention of any abnormal behavior described 
by Dr. J., and the absence of recording of now mentioned 
symptoms in psychiatric or psychological examinations, the 
inservice diagnosis was correct.  They noted that the 
diagnosis of bipolar disorder was established many years 
thereafter and could not be traced back to the veteran's 
military service because there was no evidence that the 
veteran reported or showed any behavior suggestive of 
symptomatology for such a condition during active duty.  They 
pointed out that Dr. J. based his conclusions on information 
verbally given to him by the veteran and not on the actual 
evidence in the veteran's records.  

A VA social and industrial survey was performed in August 
1999.  At the time of the survey, the veteran was noted to 
have an associate's degree in dental technology.  He 
indicated that he had obtained an associate's degree in 
dental technology after his discharge from service.  He 
stated that he worked in a laboratory at the Department of 
Defense while studying for his degree and had behavioral 
problems at that time.  He felt that people were talking 
about him and he brought a firearm to the work site to 
protect himself.  The veteran stated that he returned to 
Puerto Rico in 1992 and had worked in a dental lab in his 
house since that time.  He indicated that he mostly stayed at 
home and that he brought his daughter to school everyday.  He 
reported having good relationships with his wife and 
neighbors.

In a May 2004 report, Dr. J. related the veteran's report 
that he had suffered from hyperactivity after about six 
months of active duty.  Dr. J. noted that the veteran had 
been assessed with histrionic personality and hysterical 
personality with stress related somatization.  He opined that 
such diagnoses were erroneous and that the veteran's symptoms 
were the prodromal manifestations of bipolar disorder.  He 
opined that the veteran's mental condition was service-
connected in nature.  


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In addition to the above, the pertinent laws and regulations 
provide that psychoses will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury. Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Upon careful review of the evidence in this case, the Board 
has determined that service connection for bipolar disorder 
is not warranted.

The Board has considered the veteran's argument that his 
current bipolar disorder began during service or is related 
to his service-connected lumbar strain.  However, while the 
veteran is competent to report his symptoms, he is not 
qualified to render an opinion as to etiology of this 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to service connection for bipolar disorder, the Board 
notes that the veteran was diagnosed as having a hysterical 
personality with stress related somatization while in 
service.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c); 4.9.

The Board does acknowledge that Dr. J.' s December 1996 
report indicates his opinion that the veteran's bipolar 
disorder started during service.  Dr. J.' s December 1996 
opinion was based upon a history provided by the veteran as 
well as a physical examination.  Additionally, Dr. J. 
indicated in May 2004 that his opinion regarding the etiology 
of the veteran's bipolar disorder was based upon review of 
his service medical records.  

However, the Board finds the July 1999 VA examiners opinions 
that the veteran's currently diagnosed bipolar disorder is 
not related to service are more probative.  The examiners 
indicated that the currently diagnosed bipolar disorder could 
not be traced back to the veteran's military service because 
there was no evidence that the veteran reported or showed any 
behavior suggestive of the symptomatology for such a 
condition during active duty.  The VA examiners' opinions 
were arrived at following a thorough review of the veteran's 
claims folder, which included Dr. J's report, and an 
extensive psychiatric examination.  Moreover, the examiners 
cited specific examples in the veteran's service medical 
records and subsequent treatment records as the basis for 
their opinions as opposed to relying upon a history largely 
provided by the veteran.  The VA examiners also noted that 
Dr. J. had based his December 1996 conclusions on information 
given to him verbally by the veteran and not on the actual 
evidence in the veteran's service records.  Therefore, the 
December 1996 opinion of Dr. J. can be no better than the 
information provided by the appellant.  While Dr. J. noted in 
his May 2004 report that he had reviewed the veteran's 
service medical records, he failed to provide the rationale 
upon which his opinion was based.  Further, he appears to 
rely on the report of symptoms in service reported by the 
veteran, as the veteran's report of such symptoms in service 
is not supported by the service medical records and is not 
credible.  

The Board also finds that the appellant is an unreliable 
historian.  During service, the veteran voiced complaints and 
was fully evaluated.  His assertion that he voiced some 
complaints and not others is not credible.  The Board finds 
that the contemporaneous in service record is more probative 
and the opinions of Dr. J., based on an unreliable history 
are equally unreliable.  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).

The Board has been presented with positive and negative 
evidence in this case.  Although psychiatric abnormality was 
identified in service, the more probative evidence 
establishes that there was a remote post-service onset of the 
bipolar disorder, unrelated to in-service manifestations.  
Although Dr. J. is competent to render an opinion and the 
veteran is competent to report symptoms, the Board finds that 
Dr. J.'s opinion is unreliable and unconvincing.  
Furthermore, the veteran's own self reporting is not credible 
and is not supported.  

The Board also finds that any assertion of continuity of 
symptomatology since service is not credible and not 
supportable.  See 38 C.F.R. 3.303.  The Board accepts that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of an appellant's assertions.  Savage v. Gober, 10 Vet.App. 
488 (1997).  It further stands that a psychosis was not 
manifest to a compensable degree within one year of 
separation from service 38 U.S.C. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The opinions of the 
VA examiners are consistent with the historic record and are 
far more convincing.  In particular, on evaluation by the 
psychology service shortly after the veteran's discharge, 
counseling was recommended but acquired pathology was not 
identified.  Similarly, when the veteran was seen for a VA 
examination in September 1985, hysteria and malingering were 
suspected, not a bipolar disorder.  

Regarding the issue of whether service connection is 
warranted for bipolar disorder on a secondary basis, the 
Board notes that at the time of the veteran's January 1996 VA 
examination, conducted by a board of two psychiatrists, the 
examiners found that the veteran's condition of bipolar 
disorder had no relationship with his service- connected 
lumbar strain and that the etiology was posterior to his 
service time.  Their opinions were based upon a complete 
review of the veteran's claims file and a thorough 
examination.  Moreover, the July 1999 VA examiners, following 
a comprehensive review of the claims folder and a thorough VA 
examination also came to the conclusion that the veteran's 
neuropsychiatric disorder was not related to any service-
connected physical problem.  These medical opinions are more 
probative than the veteran's assertions.  

The preponderance of the evidence shows that the veteran's 
current bipolar disorder is not related to his period of 
service or his service-connected lumbar strain and there is 
no doubt to be resolved.  Therefore, service connection is 
not warranted.




ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


